The opinion of the court was delivered by
Lewis, C. J.
Where one of two payees, in a promissory note endorsed by them for the accommodation of the drawer, pays the whole money to the holder, after the maturity of the note and protest,, he is entitled to recover one-half the money so paid from the other payee.
Where the payees give the usual written direction in accommodation notes, at the foot of the note, “ credit the drawer,” and the note is afterwards discounted in bank, or found in the possession of any person not a party to the original transaction, the presumption is that the holder is a holder for value, and that the drawer received the proceeds according to the direction so given.
Where the holder of such an instrument, ten days after its execution, guaranties to a bank the payment of it, such guaranty does not change the relation of the payees to one another, nor to the drawer. Nor does it relieve them in any manner from their original liability to the holder.
If such note have been discounted in hank, and afterwards be taken up by the guarantor, he has a right to recov.er against the drawer and the payees, and a payment to such holder by one of the payees entitles him to contribution against the other.
It 'is scarcely necessary to add, that if such payment be made by one payee, under an express agreement by the other to repay one-half the sum thus paid to take up the note, the right to *236contribution, which was good without such agreement, is not rendered any worse by it.'
Where the declaration in such a case is for money paid, laid out and expended, and no objection to the evidence is made on the trial, nor any instructions asked for or given in the charge in relation to the form of the action, it is too late to start such a technical objection in the court of review. If there ever was any validity in the objection to the form of the declaration, it is waived.
We see no error in the proceedings.
Judgment affirmed.